Citation Nr: 0323528	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
assigned following the grant of service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

In a July 1999 rating action, the RO granted service 
connection and assigned a 10 percent rating for PTSD, 
effective October 21, 1998.  In September 1999, the veteran 
submitted a notice of disagreement (NOD) as to the rating 
assigned.  In an October 2000 rating action, the RO increased 
the initial rating assigned to 30 percent.  At the same time, 
the RO issued a statement of the case (SOC) addressing the 
issue of entitlement to an increased rating for PTSD.  

In October 2000, the veteran submitted an NOD as to the 
effective date assigned for the grant of service connection 
and the initial rating.  The RO issued an SOC on the 
effective date issue in December 2000 and the veteran 
perfected his appeal as to the effective date claim in 
January 2001.  

In January 2001, the veteran submitted an NOD as to the 30 
percent initial rating assigned, and the RO issued an SOC on 
that issue in February 2001.  A substantive appeal was 
received from the veteran in February 2001.  The Board of 
Veterans' Appeals (Board) has framed this issued consistent 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In September 2002, the Board issued a decision denying the 
claim for an earlier effective date; hence, that matter is no 
longer in appellate status.  Also in September 2002, the 
Board undertook additional development of the claim for a 
higher initial evaluation, the only issue remaining on 
appeal, pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).

As a final preliminary matter, the Board notes that the 
record currently includes medical evidence suggesting that 
the veteran's PTSD has rendered him incapable of working.  
Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disability (TDIU) is 
raised.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  As this matter has not been adjudicated by the RO, 
and is, thus, not properly before the Board, it is referred 
to the RO for appropriate action.  


REMAND

At the outset, the Board notes that the RO last considered 
the issue on appeal in February 2001, at which time an SOC 
was issued.  Pursuant to the Board's development, additional 
evidence consisting of the report of a June 2003 VA 
examination, has been added to the record.  However, the 
Board is unable to adjudicate the claim on appeal on the 
basis of such evidence at this time.  

In this regard, the Board notes that provision of 38 C.F.R. § 
19.9 essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, has recently been held to 
be invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
Hence, the RO must consider the claim in light of the 
additionally developed evidence, in the first instance.  
While the Board could, conceivably, seek a waiver of RO 
jurisdiction over (and hence, RO consideration of) the 
additionally developed evidence, additional actions by the 
RO, as described below, are warranted.  Hence, a remand of 
this matter is the most appropriate course of action, at this 
juncture.   

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (2002).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In a December 2002 response to the Board's request for 
information, the veteran reported that he had been treated at 
the VA Medical Center (VAMC) in Erie, Pennsylvania, and the 
report of the June 2003 VA examination included the 
examiner's reference to that treatment.  However, no 
treatment records dated after November 17, 2000 have been 
received from that facility.  

The duty to assist required of VA under the VCAA includes 
making reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  See 38 U.S.C. § 
5103A(b).  Thus, the Board finds that a remand of this case 
is warranted, so the RO can ensure that all available VA 
treatment records are obtained.  See also Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA treatment records are considered constructively of 
record, even if not physically in the claims file).  The RO 
must follow the procedures prescribed in 38 C.F.R. § 3.159, 
as regards obtaining records from Federal facilities.  
Moreover, as no treatment records dated after November 2000 
were of record at the time the June 2003 VA examiner reviewed 
the claims file in conjunction with his examination of the 
veteran, the RO should, after associating with the claims 
file all such records received, obtain a supplemental opinion 
from the June 2003 VA examiner.  

The actions identified herein are consistent with the duties 
imposed by the VCAA; however, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

In adjudicating the claim for a higher initial evaluation for 
PTSD, the RO must specifically consider whether "staged 
rating" (assignment of separate evaluations for separate 
periods of time based on a review of the medical evidence 
since the effective date of the grant of service connection) 
pursuant to Fenderson, is appropriate.  The supplemental 
statement of the case (SSOC) that explains the bases for the 
RO's determinations must include citation to additional legal 
authority considered-specifically, the pertinent regulations 
implementing the VCAA (i.e., 38 C.F.R. §§ 3.102 and 3.159 
(2002)-that was not cited to in the SOC.    

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the Erie 
VAMC all records of psychiatric treatment 
and/or evaluation of the veteran from 
November 2000 to the present.  The RO must 
follow the procedures prescribed by 
38 C.F.R. § 3.159, as regards obtaining 
records from Federal facilities.  All 
records/responses received must be 
associated with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
higher initial evaluation for PTSD.  The 
letter should include a summary of the 
evidence currently of record (along with 
that requested, but not yet received), and 
specific notice as to the type of evidence 
necessary to substantiate that claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

3.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining all additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  If additional medical records are 
received, the RO should forward the 
claims file to the psychologist that 
examined the veteran in June 2003 (Thomas 
Eberle, Ph.D.).  The prior examiner 
should review the additional evidence 
associated with the claims file since the 
June 11, 2003 examination, and render a 
supplemental opinion as to whether the 
June 11, 2003 report should be, in any 
way, revised or reversed.  The complete 
rationale for the opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claim a higher initial 
rating for PTSD in light of all pertinent 
evidence (to particularly include all 
evidence added to the record since the 
February 2001 SOC) and all pertinent legal 
authority.  The RO must also document its 
consideration of whether "staged rating," 
pursuant to the Fenderson decision, is 
warranted.  

8.  If the claim for a higher initial 
rating for service-connected PTSD is 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental statement of the case (to 
include citation to all additional legal 
authority considered, discussion of all 
pertinent evidence and legal authority, 
and clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




